t c summary opinion united_states tax_court aaron douglas law petitioner v commissioner of internal revenue respondent docket no 16498-02s filed date aaron douglas law pro_se dustin m starbuck for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the sole issue for decision is whether petitioner is liable for the alternative_minimum_tax amt under sec_55 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was hot springs virginia petitioner filed a federal_income_tax return for reporting the following gross_income items wages and salaries dollar_figure taxable interest_income dollar_figure dividend income dollar_figure taxable refunds dollar_figure taxable ira_distributions dollar_figure total income dollar_figure petitioner's return included a schedule a itemized_deductions in which he claimed itemized_deductions for the following state and local_taxes paid dollar_figure charitable_contributions dollar_figure job expenses and other miscellaneous deductions in excess of of adjusted_gross_income dollar_figure total itemized_deductions dollar_figure after deducting the itemized_deductions petitioner's remaining income of dollar_figure was offset by the dollar_figure personal_exemption thus petitioner had zero taxable_income and no income_tax_liability he claimed a refund of dollar_figure in federal_income_tax withholdings respondent made no adjustments to either the income or the itemized_deductions on petitioner's return petitioner did not include with his return the necessary form for computation of the amt under sec_55 after he was contacted by respondent petitioner submitted to the internal_revenue_service irs form_6251 alternative minimum tax--individuals which reflected an amt of dollar_figure petitioner made no payments to the irs of the amt although he paid dollar_figure as additional tax under sec_72 for his early withdrawal during of a qualified_pension plan in the notice_of_deficiency respondent determined that petitioner was liable for the amt in the amount of dollar_figure no other determinations were made with regard to petitioner's federal_income_tax return petitioner's principal argument is that if he is held liable for the amt that liability effectively negates or eliminates the tax benefits of his itemized_deductions petitioner further argues that if he is liable for the amt the accrued interest of dollar_figure on the deficiency should be abated because the deficiency is one he did not know existed at the time he filed his return sec_55 imposes a tax equal to the excess of the tentative_minimum_tax over the regular_tax the tentative_minimum_tax for noncorporate taxpayers is equal to percent of so much of the taxable_excess as does not exceed dollar_figure sec_55 the taxable_excess is that amount by which the alternative_minimum_taxable_income amti exceeds the exemption_amount sec_55 the exemption_amount for individuals filing singly as in petitioner's case is dollar_figure sec_55 amti equals the taxpayer's taxable_income for the year determined with the adjustments provided in sec_56 sec_55 in calculating amti no deduction is allowed for miscellaneous_itemized_deductions or for state and local_taxes paid unless such amounts are deductible in determining adjusted_gross_income sec_56 also no deduction for the personal_exemption under sec_151 is allowed sec_56 petitioner presented no evidence that the amt was incorrectly calculated his sole argument noted above is that the amt effectively deprives him of the benefit of his itemized_deductions all of which were accepted by respondent the determination of a taxpayer's amt requires a recomputation of taxable_income leading to a new tax_base alternative_minimum_taxable_income sec_55 in making the recomputation certain but not all itemized_deductions are not allowed as well as the personal_exemption in particular as relates to petitioner miscellaneous_itemized_deductions are not allowed in the computation of alternative_minimum_taxable_income sec_56 the sum of these disallowed items will trigger a liability for the amt in petitioner's situation his unreimbursed employee_expenses alone total dollar_figure compared to his reported wage income of dollar_figure coupled with the other unallowable expenses specifically spelled out in the statute petitioner's amt liability ensues the amt serves to impose a tax whenever the sum of specified percentages of the excess of alternative_minimum_taxable_income over the applicable exemption_amount exceeds the regular_tax for that year sec_55 b a c d 83_tc_742 however unfair this statute might seem to petitioner the court must apply the law as written as this court noted in 40_tc_436 affd 331_f2d_422 7th cir the proper place for a consideration of petitioner's complaint is the halls of congress not here respondent therefore is sustained on this issue petitioner argues that he should not be liable for interest on the deficiency in effect seeking an abatement of interest when petitioner filed his return he reported a zero tax_liability and claimed a refund of dollar_figure from tax withholdings he argues that he should not be liable for interest on tax he did not know that he owed sec_6404 provides the secretary shall abate the assessment of all interest on any erroneous refund under sec_6602 until the date demand for repayment is made unless-- a the taxpayer or a related_party has in any way caused such erroneous refund or b such erroneous refund exceeds dollar_figure without passing upon the question of whether the refund in this case constitutes an erroneous refund that was caused by petitioner's failure to include a computation of the amt this court has no jurisdiction over an abatement of interest issue arising under sec_6404 as the court noted in 89_tc_352 sec_6404 by its very terms does not operate until after there has been an assessment of interest which has not yet occurred in this case in this case neither the deficiency nor the interest on the deficiency has been assessed nor can any assessment be made until the decision in this case is entered petitioner may file with respondent an administrative request for abatement of any interest assessed if in a notice of final_determination petitioner's request is denied petitioner may then petition this court for a review of that determination however this court will order an abatement only if it is shown that the commissioner abused his discretion in denying the abatement sec_6404 rule b 112_tc_230 the court therefore declines to pass upon the merits of petitioner's claim for an abatement of interest indeed this court has no jurisdiction over this issue at this time reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 112_stat_745
